 

Exhibit 10.31

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is dated as of
August 22, 2017, by and among (A) FRED'S, INC., a Tennessee corporation
("Parent"); (B) the Subsidiaries of Parent identified on the signature pages
hereto as Borrowers (each of such Subsidiaries, together with Parent, jointly
and severally, "Borrowers" and, each, a "Borrower"); (C) the Subsidiaries of
Parent identified as Guarantors on the signature pages hereto (each of such
Subsidiaries, jointly and severally, "Guarantors" and, each, a "Guarantor"; as
of the date hereof, there are no Guarantors); (D) the Lenders party to the
Credit Agreement defined below; and (E) REGIONS BANK, an Alabama bank, in its
capacity as administrative agent for Lenders, LC Issuer and other Secured
Parties (as defined in the Credit Agreement) (in such capacity, "Administrative
Agent" or "Agent").

 

W I T N E S S E T H :

 

WHEREAS, Borrowers, Guarantors, Lenders, Swingline Lender, LC Issuer,
Co-Collateral  Agents and Administrative Agent are parties to that certain
Credit Agreement dated as of April 9, 2015,  as amended by that certain First
Amendment to Credit Agreement dated as of October 23, 2015, that certain Second
Amendment to Credit Agreement dated as of December 28, 2016, that certain Third
Amendment to Credit Agreement dated as of January 27, 2017, and that certain
Fourth Amendment to Credit Agreement, First Amendment to Amended and Restated
Addendum to Credit Agreement, and First Amendment to Security Agreement dated as
of July 31, 2017 (as so amended, and as the same may be further amended,
restated, supplemented, or otherwise modified from time to time, the "Credit
Agreement");

 

WHEREAS, Borrowers have requested that Administrative Agent and Lenders amend
certain provisions of the Credit Agreement as set forth herein; and

 

WHEREAS, Administrative Agent and Lenders have agreed to such amendments,
subject to the terms and conditions hereof.

 

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Borrowers, Administrative Agent and Lenders
(as of the date hereof, there are no Guarantors) hereby covenant and agree as
follows:

 

SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement. Each
reference to "hereof", "hereunder", "herein" and "hereby" and each other similar
reference and each reference to "this Agreement" and each other similar
reference contained in the Credit Agreement shall from and after the date hereof
refer to the Credit Agreement as amended hereby.

 

SECTION 2.Amendments to Credit Agreement.

 

(a)

Addition of New Definitions. Section 1.1 of the Credit Agreement is hereby
amended by adding each of the following new definitions in appropriate
alphabetical order:

 

 

"Fifth Amendment" shall mean that certain Fifth Amendment to Credit Agreement
dated as of the Fifth Amendment Effective Date, by and among Borrowers,
Administrative Agent and Lenders, which amends this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

5053790_2

 

 

--------------------------------------------------------------------------------

 

"Fifth Amendment Effective Date" shall mean August 22, 2017.

 

(b)

Amendment to Section 7.1 (Indebtedness). Section 7.1 of the Credit Agreement is
hereby amended by deleting the "and" at the end of clause (e) thereof,
re-lettering clause (f) thereof as a new clause (g), and adding the following
new clause (f) immediately after clause (e) thereof:

 

 

(f) Indebtedness consisting of the financing of insurance premiums in the
Ordinary Course of Business on terms and conditions satisfactory to
Administrative Agent, in an amount not to exceed $2,250,000 at any time
outstanding;

 

(c)

Amendment to Section 7.2 (Liens). Section 7.2 of the Credit Agreement is hereby
amended by deleting the "and" at the end of clause (f) thereof, re-lettering
clause (g) thereof as a new clause (h), and adding the following new clause (g)
immediately after clause (f) thereof:

 

 

(g) Liens solely on the unearned portion of insurance premiums securing the
financing of insurance premiums, to the extent (i) such Liens secure
Indebtedness permitted by Section 7.1(f) and (ii) such Liens do not attach to
any other Collateral; and

 

SECTION 3. Conditions Precedent. This Amendment shall become effective only upon
satisfaction of the following conditions precedent, as determined by
Administrative Agent in its discretion:

 

(a)

Administrative Agent shall have received this Amendment, duly executed and
delivered by Borrowers and Lenders; and

 

 

(b)

Administrative Agent shall have received all other documents, instruments,
certificates and agreements (if any) as Administrative Agent shall have
reasonably requested in connection with the foregoing.

 

 

SECTION 4.Miscellaneous Terms.

 

(a)

Loan Document. For avoidance of doubt, the parties hereto hereby acknowledge and
agree that this Amendment is a Loan Document.

 

 

(b)

Effect of Amendment. All amendments set forth herein shall become effective as
of the Fifth Amendment Effective Date. Except as otherwise may be set forth
expressly hereinabove, all terms of the Credit Agreement and the other Loan
Documents shall be and remain in full force and effect, and shall constitute the
legal, valid, binding, and enforceable obligations of Borrowers. Except to the
extent otherwise expressly set forth herein, the amendments set forth herein
shall have prospective application only from and after the Fifth Amendment
Effective Date.

 

 

 

(c)

No Novation or Mutual Departure. Borrowers expressly acknowledge and agree that

(i) there has not been, and this Amendment does not constitute or establish, a
novation with respect to the Credit Agreement or any of the other Loan
Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the limited amendments contained
in Section 2 above, and (ii) nothing in this Amendment shall affect or limit
Administrative Agent's or Lenders' right to demand payment of liabilities owing
from Borrowers to Administrative Agent or Lenders under, or to demand strict
performance of the terms, provisions and conditions of, the Credit Agreement and
the other Loan Documents, to exercise any and all rights, powers, and remedies
under the Credit Agreement or the other Loan Documents or at law or in equity,
or to do any and all of the

 



- 2 -

 



--------------------------------------------------------------------------------

 

foregoing, immediately at any time after the occurrence of a Default or an Event
of Default under the Credit Agreement or the other Loan Documents.

 

(d)

Ratification and Reaffirmation. Each Borrower hereby (i) restates, ratifies, and
reaffirms each and every term, covenant, and condition set forth in the Credit
Agreement and the other Loan Documents to which it is a party effective as of
the date hereof, (ii) restates and renews each and every representation and
warranty heretofore made by it in the Credit Agreement and the other Loan
Documents as fully as if made on the date hereof and with specific reference to
this Amendment and any other Loan Documents executed or delivered in connection
herewith (except with respect to representations and warranties made as of an
expressed date, in which case such representations and warranties shall be true
and correct as of such date), and (iii) ratifies and reaffirms the security
interests and Liens granted by such Borrower in favor of Administrative Agent,
for the benefit of Secured Parties, and acknowledges and stipulates that such
security interests and liens are duly perfected, first priority security
interests and Liens.

 

 

(e)

No Default. To induce Administrative Agent and Lenders to enter into this
Amendment and to continue to make advances pursuant to the Credit Agreement
(subject to the terms and conditions thereof), each Borrower hereby acknowledges
and agrees that, as of the date hereof, and after giving effect to the terms
hereof, there exists (i) no Default or Event of Default and (ii) no right of
offset, defense, counterclaim, claim, or objection in favor of any Borrower or
arising out of or with respect to any of the Loans or other obligations of
Borrowers owed to Administrative Agent and Lenders under the Credit Agreement or
any other Loan Document.

 

 

(f)

Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
This Amendment may be executed by each party on separate copies, which copies,
when combined so as to include the signatures of all parties, shall constitute a
single counterpart of this Amendment.

 

 

(g)

Fax or Other Transmission. Delivery by one or more parties hereto of an executed
counterpart of this Amendment via facsimile, telecopy, or other electronic
method of transmission pursuant to which the signature of such party can be seen
(including, without limitation, Adobe Corporation's Portable Document Format)
shall have the same force and effect as the delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile, telecopy, or other electronic method of
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Amendment.

 

 

(h)

Recitals Incorporated Herein. The preamble and the recitals to this Amendment
are hereby incorporated herein by this reference.

 

 

(i)

Section References. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the amendments among the parties hereto evidenced hereby.

 

 

(j)

Further Assurances. Each Borrower agrees to take, at such Borrower's expense,
such further actions as Administrative Agent shall reasonably request from time
to time to evidence the amendments set forth herein and the transactions
contemplated hereby.

 

 



- 3 -

 



--------------------------------------------------------------------------------

 

(k)

Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES OR OTHER RULE OF LAW WHICH WOULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF
GEORGIA (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

 

(l)

Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

 

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.]

 



- 4 -

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHER EOF, each party hereto has caused this Amendment to be duly
executed and delivered under seal by its duly authorized officer or other
representative as of the day and year first above written.

 

BORROWERS:

FRED'S, INC., a Tennessee corporation,

as "Borrower Agent" and a "Borrower"

 


By: /s/ Michael K. Bloom

Name:Michael K. Bloom

 

Title:

President and Chief Executive Officer


[CORPORATE SEAL]

 

FRED'S STORES OF TENNESSEE, INC.,
a Delaware corporation, as a "Borrower”

 

 

By: /s/ Michael K. Bloom

Name:Michael K. Bloom

 

Title:

President and Chief Executive Officer


FRED'S DOLLAR STORE OF MCCOMB, INC.,
a Mississippi corporation, as a "Borrower"

 

 

By: /s/ Michael K. Bloom

Name:Michael K. Bloom

 

Title:

President and Chief Executive Officer

 

[CORPORATE SEAL]


NATIONAL PHARMACEUTICAL NETWORK, INC., a Florida corporation, as a "Borrower"

 


By: /s/ Michael K. Bloom

Name:Michael K. Bloom

 

Title:

President and Chief Executive Officer


[CORPORATE SEAL]

 




 

--------------------------------------------------------------------------------

 

REEVES-SAIN DRUG STORE, INC.,
a Tennessee corporation, as a "Borrower"

 


By: /s/ Michael K. Bloom

Name:Michael K. Bloom

 

Title:

President and Chief Executive Officer

 


[CORPORATE SEAL]



[Signatures continue on following pages.]

Section 1.1.

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

REGIONS BANK, as "Administrative Agent"

 

 

By: /s/ Richard A. Gere

Name:Richard A. Gere

Title: Managing Director

 

 

[Signatures continue on following pages.]

Section 1.1.

 

--------------------------------------------------------------------------------

 

LENDERS:

 

REGIONS BANK

 

 

By: /s/ Richard A. Gere

Name:Richard A. Gere

Title: Managing Director

 

 

[Signatures continue on following page.]

Section 0.0.

 

--------------------------------------------------------------------------------

 

LENDERS:

 

BANK OF AMERICA, N.A.

 

 

By: /s/ Roger Malouf

Name:Roger Malouf

Title:Director

 